FOR PUBLICATION                   FILED
             UNITED STATES COURT OF APPEALS           MAY 22 2019
                                                   MOLLY C. DWYER, CLERK
                                                    U.S. COURT OF APPEALS
                 FOR THE NINTH CIRCUIT

THE BOARD OF TRUSTEES OF THE      No.   16-15588
GLAZING HEALTH AND WELFARE
TRUST; BOARD OF TRUSTEES OF THE   D.C. No.
SOUTHERN NEVADA GLAZIERS AND      2:15-cv-01754-KJD-VCF
FABRICATORS PENSION TRUST FUND;   District of Nevada,
BOARD OF TRUSTEES OF THE          Las Vegas
PLUMBERS AND PIPEFITTERS UNION
LOCAL 525 PENSION PLAN; THE       ORDER
BOARD OF TRUSTEES OF THE
PAINTERS, GLAZIERS AND
FLOORCOVERERS JOINT
APPRENTICESHIP AND JOURNEYMAN
TRAINING TRUST; THE BOARD OF
TRUSTEES OF THE PAINTERS,
GLAZIERS AND FLOORCOVERERS
SAFETY TRAINING TRUST FUND; THE
BOARD OF TRUSTEES OF THE
PAINTERS AND FLOORCOVERERS
JOINT COMMITTEE; THE BOARD OF
TRUSTEES OF THE SOUTHERN
NEVADA PAINTERS AND
DECORATORS AND GLAZIERS
LABOR-MANAGEMENT
COOPERATION COMMITTEE TRUST;
THE BOARD OF TRUSTEES OF THE
INTERNATIONAL UNION OF
PAINTERS AND ALLIED TRADES
INDUSTRY PENSION FUND; THE
BOARD OF TRUSTEES OF THE
EMPLOYEE PAINTERS' TRUST; THE
BOARD OF TRUSTEES OF THE
CONSTRUCTION INDUSTRY AND
LABORERS HEALTH AND WELFARE
TRUST; THE BOARD OF TRUSTEES OF
THE CONSTRUCTION INDUSTRY AND
LABORERS JOINT PENSION TRUST;
THE BOARD OF TRUSTEES OF THE
CONSTRUCTION INDUSTRY AND
LABORERS VACATION TRUST; THE
BOARD OF TRUSTEES OF SOUTHERN
NEVADA LABORERS LOCAL 872
TRAINING TRUST; BOARD OF
TRUSTEES OF THE PLUMBERS AND
PIPEFITTERS LOCAL 525 HEALTH AND
WELFARE TRUST AND PLAN; BOARD
OF TRUSTEES OF THE PLUMBERS
AND PIPEFITTERS UNION LOCAL 525
PENSION PLAN; BOARD OF TRUSTEES
OF PLUMBERS AND PIPEFITTERS
LOCAL UNION 525 APPRENTICE AND
JOURNEYMAN TRAINING TRUST FOR
SOUTHERN NEVADA,

                Plaintiffs-Appellees,

 v.

SHANNON CHAMBERS, Nevada Labor
Commissioner, in her official capacity,

                Defendant-Appellant.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.


                                          2